HANEY, J.
The judgment of the circuit court in this action havingffieen affirmed (Huston v. Benjamin, 112 N. W. 842), appellant and respondent U. S. G. Cherry appealed from the clerk’s taxation of costs and disbursements.
The appellant contends respondents should not have been allowed $45 for printing an additional abstract, for the reason that none was necessary. The contention is not tenable. The principal assignment of error relied upon by the appellant having been the alleged insufficiency of the evidence to justify the decision, respondents did not, we think, exercise unreasonable caution in presenting all the evidence to this court.
Neither is respondent Cherry’s contention that he should have been allowed “$5 before argument” and “$15 for argument,” in addition to the same items- taxed in favor of respondent Benjamin, tenable. Both respondents joined in one brief, both were jointly entitled to recover the items in question-, and as Mr. Cherry, acting as attorney for his codefendant, himself, requested that the items be taxed in favor of such codefendant, he has no cause to complain of the action of the clerk, whose taxation is in all respects affirmed.